Order, Supreme Court, New York County (Sheila Abdus-Salaam, J.), entered December 13, 2006, which denied defendant’s motion to vacate plaintiff s note of issue and certificate of readiness, unanimously affirmed, without costs.
The motion was properly denied as the discovery claimed by defendants as remaining outstanding was either previously provided, publicly available, properly objected to as unduly burdensome, or not demanded until after the note of issue was filed (see Konrad v 136 E. 64th St. Corp., 209 AD2d 228 [1994]; Penn Palace Operating v Two Penn Plaza Assoc., 215 AD2d 231 [1995]). Furthermore, many of the items that defendants’ expert claims are necessary to evaluate plaintiff’s claim were never demanded by defendants in any of their respective notices served prior to plaintiffs filing of the note of issue. Concur— Tom, J.E, Saxe, Nardelli, Sweeny and Catterson, JJ.